ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/10/22 wherein claims 1-174 were canceled and claim 188 was amended.  In addition, the Examiner acknowledges receipt of the amendments filed 9/14/20 and 4/28/21.
	Note(s):  Claims 175-198 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a peptide comprising SEQ ID No. 221 and SEQ ID No. 106 as set forth in independent claims 175 and 190, respectively.  In addition, Applicant has claims directed to a method of treating a condition wherein SEQ ID No. 221 is administered as set forth in independent claim 194.

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 175-189) in the reply filed on 5/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  In the response filed 5/10/22, Applicant elected the species of SEQ ID No. 114, RCRGSRDCLEPCRRAGTRFGRCIQSRCHCTP; a condition of rheumatoid arthritis; triamcinolone acetonide as the active agent; a radionuclide as the detectable agent; zero amino acids on the N-terminus; N1-N6 on the C-terminus of the sequence wherein N1 = S; N2 = G; N3 =S; N4 = G; N5 =S; and N6 = G.  SEQ ID No. 114 reads on claims 175, 177, and 183-189.  Initially, SEQ ID No. 114 was searched.  No prior art was found which could be used to reject SEQ ID No. 114.  Thus, the search was expanded to the species (sequence) set forth in Kozminsky-Atias et al (FEBS Letters, 2007, Vol. 581, pages 2478-2484) below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 176, 178-182, and 190-198 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 175 and 183-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-18, and 21 of U.S. Patent No. 11,013,814. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 175 encompasses the sequence of the patented invention.  Specifically, the instant invention is directed to a peptide comprising SEQ ID No. 221 wherein each X of X1-X13 individually is:  (a) the same as SEQ ID No. 221; (b) has no amino acids in common with SEQ ID No. 221; or (c) has one or more amino acids wherein X1 = K, X2 = K, X3 = Y, X4 = E, X5 = K, X6 = T, X7 = K, X8 = M, X9 = Q, A, S, T, or L, X10 = G, X11 = K, X12 = Y, or X13 = Y.  The patented invention and SEQ ID No. 221 contain at least one overlapping amino acid (e.g., X10 = G).  In addition, both invention disclose the uses of an active agent, a detectable agent, and additional amino acids on the N- or C-terminus. Hence, the inventions disclose overlapping subject matter.

Claims 175 and 184-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-26 of U.S. Patent No. 11,090,358. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 175 encompasses the sequence of the patented invention.  Specifically, the instant invention is directed to a peptide comprising SEQ ID No. 221 wherein each X of X1-X13 individually is:  (a) the same as SEQ ID No. 221; (b) has no amino acids in common with SEQ ID No. 221; or (c) has one or more amino acids wherein X1 = K, X2 = K, X3 = Y, X4 = E, X5 = K, X6 = T, X7 = K, X8 = M, X9 = Q, A, S, T, or L, X10 = G, X11 = K, X12 = Y, or X13 = Y.  The patented invention and SEQ ID No. 221 contain at least one overlapping amino acid (e.g., X10 = G).  In addition, both invention disclose the uses of an active agent, a detectable agent, and additional amino acids on the N- or C-terminus. Hence, the inventions disclose overlapping subject matter.

Claims 175, 177, and 183-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 25, 26, 29, and 30 of U.S. Patent No. 11,331,393. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 175 encompasses the sequence of the patented invention.  Specifically, the instant invention is directed to a peptide comprising SEQ ID No. 221 wherein each X of X1-X13 individually is:  (a) the same as SEQ ID No. 221; (b) has no amino acids in common with SEQ ID No. 221; or (c) has one or more amino acids wherein X1 = K, X2 = K, X3 = Y, X4 = E, X5 = K, X6 = T, X7 = K, X8 = M, X9 = Q, A, S, T, or L, X10 = G, X11 = K, X12 = Y, or X13 = Y.  The patented invention and SEQ ID No. 221 contain at least one overlapping amino acid (e.g., X9 in SEQ ID No. 240; X9 in SEQ ID No. 241, and X6 in SEQ ID No. 268).  In addition, both invention disclose the uses of an active agent, a detectable agent, and additional amino acids on the N- or C-terminus (see patented claims 1-20, 25, 26, 29, and 30).  Hence, the inventions disclose overlapping subject matter.

IMPROPER MARKUSH REJECTION
Claims 175, 177, and 183-189 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of peptides is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The instant invention is directed to a peptide comprising SEQ ID No. 221 wherein each X of X1-X13 individually is:  (a) the same as SEQ ID No. 221; (b) has no amino acids in common with SEQ ID No. 221; or (c) has one or more amino acids wherein X1 = K, X2 = K, X3 = Y, X4 = E, X5 = K, X6 = T, X7 = K, X8 = M, X9 = Q, A, S, T, or L, X10 = G, X11 = K, X12 = Y, or X13 = Y.  Thus, the claims have no common core.  As an example, it should be noted that Applicant’s elected SEQ ID No. 114 only has a single amino acid in common (the amino acid in position X9 which is Leu) with SEQ ID No. 221 of independent claim 175.  Hence, the peptides of independent claim 175 do not contain a common core but read on a multitude of possible sequences that may be linked with various additional amino acids on the N- and/or C-terminus.  As a result, there is no common core consistent in all the peptides.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used in treating a condition, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one peptide to and is the presence of a peptide bond.  As a result, such a grouping would be repugnant to scientific classification because the peptide bond alone is not responsible for the utility of the entire molecule.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 175, 177, and 183-189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 175, 177, and 183-189:  Independent claim 175 is ambiguous for the following reasons.  The claim encompasses peptides that do not have any amino acid residues in common with SEQ ID No. 221.  Thus, it is unclear what peptides Applicant actually intend to be compatible with the instant invention because every known peptide lacking at least one common amino acid with SEQ ID No. 221 would be encompassed by claim 175.  Since claims 177 and 183-189 depend upon independent claim 175 for clarity, the depend claims are also vague and indefinite.
	Claim 177:  The claim is ambiguous because it is unclear because of the dash marks in line 8.  (Note(s):  Applicant may overcome this rejection by writing out the specific sequences being referenced.)
	Claim 184:  The claim is ambiguous because it is a product claim that contains an active step (the formation of a peptide active agent complex).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (a peptide), the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product (peptide) or when the peptide active agent complex is formed.

CLAIMS ARE NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 189 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 189 is not further limiting because the claim does not further limit the product components by incorporating additional product components; but instead, the claim is directed to the active steps of the peptide such as homing, targeting, migrating, accumulating, binding, or retaining cartilage or a kidney upon administration of the peptide to the subject.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 175 and 177 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozminsky-Atias et al (FEBS Letters, 2007, Vol. 581, pages 2478-2484).
	Kozminsky-Atias et al disclose a sequences that is encompassed within Applicant’s independent claim 175.  In particular, the sequence comprises KCRGSRDCLDPCKKAGMRFGKCINSKCHCTP (see entire document, especially, pages 2479-2480, bridging paragraph; page 2480, Figure 2B, see excerpt below).  Thus, both Applicant and Kozminsky-Atias et al disclose a peptide with a similar core to that of SEQ ID No. 114 but fully encompassed by the limitations of Applicant’s SEQ ID No. 221.  Hence, the inventions disclose overlapping subject matter.
Kozminsky-Atias et al, page 2480, Figure 2B

    PNG
    media_image1.png
    370
    645
    media_image1.png
    Greyscale

PRIORITY DATE
It is duly noted that Applicant is claiming benefit back to 3/16/2018 (see excerpt below).  Review of Provisional Applications 62/644,329 and 62/676,033 do not provide support for the full scope of independent claim 175 which is encompassed by Applicant’s elected Group I (claims 175-189).

    PNG
    media_image2.png
    66
    380
    media_image2.png
    Greyscale


COMMENTS/NOTES
The sequences that have a common core with Applicant’s elected SEQ ID No. 114 are SEQ ID Nos. 106, 110, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 133, 233, 234, 235, 236, 237, 238, 239, 240, 260, and 262.

It is duly noted that Applicant has submitted one or more information disclosure statements with a total of approximately 338 references.  While the Examiner has made every effort to thoroughly review the references, one could have very well missed a pertinent document.  Applicant is respectfully reminded of their obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office.  Burying one reference in a large number of documents listed on an information disclosure statement is not the same as bringing a document to an Examiner's attention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 29, 2022